Title: From George Washington to Henry Knox, 24 March 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                            Head Quarters March 24th 1783.
                        
                        In order to facilitate and expedite the communication between the Post of Dobbs Ferry and Head Quarters
                            (which must be kept up principally by Runners) I have to request you will give Orders for forwarding expeditiously by a
                            trusty Non Commissd Officer or Soldier as far as Kings Ferry (where the senior Officer has Instructions on the subject)
                            all Dispatches from Head Quarters to Dobbs Ferry—and also that you will send to Head Quarters by the same mode of
                            conveyance or in any manner you may judge best, all Letters, Papers, and Dispatches coming from the Lines or Advanced
                            Posts, addressed to me, or either of the Gentlemen of My Family. I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    